Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 1 of 58 Page ID #:890
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 2 of 58 Page ID #:891
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 3 of 58 Page ID #:892
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 4 of 58 Page ID #:893
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 5 of 58 Page ID #:894
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 6 of 58 Page ID #:895




                         13
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 7 of 58 Page ID #:896




                         EXHIBIT A
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 8 of 58 Page ID #:897




     From: laredbirchall@gmail.com> on behalf of James Brickhouse
     Sent:    Thu 8/16/2018 2:23 PM (GMT-07:00)
     To:     "Jupiter Military & Tactical Systems" <info@jupiter-private.com>
     Cc:
     Bcc:
     Subject: Re: Invoice Project Rowena



     Received, thank you. We just missed the cut-off for today, but will send it first thing tomorrow
     morning.

     On Thu, Aug 16, 2018 at 12:17 PM,Jupiter Military & Tactical Systems <info@jupiter-
     private.com> wrote:
      Jim,
      Attached is the Invoice for Project Rowena which is our working title for the investigation.

      Please let me know when payment has been made and I will call you tomorrow evening GMT
      to update you with further progress and allow provide you with some milestones and timings.

      Any questions my phone is always with me 24/7

      Rgds, James




      Regards,

      James
      CEO - Qatar & UAE
      Jupiter Military & Tactical Systems
      Al Saad — Area 38
      Street No.893
      Building No.7
      P.O. Box 22509
      Doha, State of Qatar
      +44(0)7917 401601
      infoguaiter-Drivate.com
      www.iupiter-private.com




      This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity
      to whom they are addressed. If you have received this email in error please notify the system manager.
      This message contains confidential information and is intended only for the individual named. If you are not the
      named addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately
      by e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not
      the intended recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the




                                                                                                                            Exhibit A, Page 6
                                                                                                                                   MUSK 000266
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 9 of 58 Page ID #:898




      contents of this information is strictly prohibited.




       On 16 Aug 2018, at 01:33, James Brickhouse <jbrickhousell@gmail.com> wrote:

       Thanks, James. We've signed and attached the NDA.

       We'd like to be able to do this for $20,000 dollars. Does that work for you?

       Thank you,

       Jim



       On Wed, Aug 15, 2018 at 12:05 PM,Jupiter Military & Tactical Systems <info@jupiter-
       private.com> wrote:
        Jim,
        Attached is the NDA which should be from you to me if I am the contractor if that makes sense.

        Investigations as I'm sure you will know can be time consuming and are event driven. I think I have a
        clear remit of what specifically you are looking for and the starting point would be in the UK and in
        Thailand.

        The UK end it quite straight forward but if there are any skeletons in the cupboard they are more likely
        to be in Thailand which is where I will centre the investigation.

        Typically I have always worked on a retainer with these types projects and I would prove this at two
        men for ten days at £900 GBP per day.

        That would be £18,000 for a full background investigation which would look at lifestyle choices for the
        target known associations, discreet enquiries in the target's place of work and relaxation.

        The target is unlikely to have a history of offending in the UK as this would already have come to the
        surface but I think like others that his motivations for residing in Thailand may unearth
        some unsavoury practises and relationships.

        I can provide professional references if requested.

        My career in short is 11 years in the UKSF and 2 years with the UK Security Services.

        Over the past 15 years I spent 10 yrs working for Vulcan Inc (Paul Allen) running his maritime and
        European EP and for George Soros.

        Please call if you have any questions at any time.




                                                                                                             Exhibit A, Page 7
                                                                                                                    MUSK 000267
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 10 of 58 Page ID #:899




        Kind regards

        James
        CEO - Qatar & UAE
        Jupiter Military & Tactical Systems
        Al Saad — Area 38
        Street No. 893
        Building No. 7
        P.O. Box 22509
        Doha, State of Qatar
        +44(0)7917 401601
        info@jupiter-private.com
        www.jupiter-private.com




        This email and any files transmitted with it are confidential and intended solely for the use of the individual or
        entity to whom they are addressed. If you have received this email in error please notify the system manager.
        This message contains confidential information and is intended only for the individual named. If you are not the
        named addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately
        by e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not
        the intended recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the
        contents of this information is strictly prohibited.




         On 15 Aug 2018, at 18:40, James Brickhouse <jbrickhousell@gmail.com> wrote:

         EXCESSION,LLC

         On Wed, Aug 15, 2018 at 10:23 AM,Jupiter Private <infoajupiter-private.com> wrote:
          Jim, can you send me the corporation name and contact info for the NDA.

          Regards,
          James
          CEO -Qatar & UAE
          Jupiter Military & Tactical Systems
          893, Doha Expy, Doha, Qatar
          +44(0)7917 401601
          infogupiter-private.com
          www.jupiter-private.com
          <image002.jpg>
          This email and any files transmitted with it are confidential and intended solely for
          the use of the individual or entity to whom they are addressed. If you have received
          this email in error please notify the system manager. This message
          contains confidential information and is intended only for the individual named. If
          you are not the named addressee you should not disseminate, distribute or copy this
          e-mail. Please notify the sender immediately by e-mail if you have received this e-
          mail by mistake and delete this e-mail from your system. If you are not the




                                                                                                                         Exhibit A, Page 8
                                                                                                                                 MUSK 000268
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 11 of 58 Page ID #:900




         intended recipient you are notified that disclosing, copying, distributing or taking
         any action in reliance on the contents ofthis information is strictly prohibited.


         On 15 Aug 2018, at 18:18, James Brickhouse <jbrickhousel 1 agmail.com> wrote:
          James,

          As discussed, please forward the NDA asap, as well as a cost estimate on what work like
          this might entail.

          Thank you,

          Jim

          Please call my cell anytime:




       <One Way Non-Disclosure Agreement For Contractor.pdf>




                                                                                                Exhibit A, Page 9
                                                                                                       MUSK 000269
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 12 of 58 Page ID #:901




                         EXHIBIT B
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 13 of 58 Page ID #:902




     From:        Jupiter Military & Tactical Systems
     Sent:        Tue 8/21/2018 6:21 AM (GMT-07:00)
     To:         "Jim Brickhouse" <jbrickhouse11@gmail.com>
     Cc:
     Bcc:
     Subject:     Jupiter's- Capability Statement
     Attachments: Cannes Film Festival - EP Pre-Mission Example00001.pptx; Jupiter EP Capability
                  Statement-Excession 201800002.pdf; image00200003.jpg


     Jim,
            I thought it might be useful to have some more information on our capabilities. See
     attached doc.

     Iva also included a sanitised EP Advance presentation that we did for the Cannes FF this year. It
     gives you an insight into how we operate and perhaps how we may be able to support Excession
     LLC.I have an update on ROWENA and will contact you later today




                                                                                                   Exhibit B, Page 10
                                                                                                           MUSK_000174
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 14 of 58 Page ID #:903




                                                                   1



                  Cannes Film
                  Festival
                  J UPITER EXAMPLE OF EXECUTIVE PROTECTION - PRE
                  MISSION BRIEFING 2018




                                                                                    1
                                                                       Exhibit B, Page 11
                                                                               M USK 000175
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 15 of 58 Page ID #:904




                Scope

                Advance                  Operations             Intelligenc
                Personnel                Principdc.priori       Country Security Brief
                      Contact Into       EventStaff             Regional Security Met
                      Assignment             Ilet~cleening
                                                                Emergency POCs
                      Roles and               Accreditofion
                Respons les                                          US
                sites                    Suppcd Staff           Embassy/Consukite
                      Venues             Vendor Roles/Usage          Poke. Fire. EMI
                      EP Staging Areas   Vehicles and Drivers   Safe Havens
                      Owner                   Accreditation
                Accommodations                                  Evacuation Flan
                      EP                 Communication
                Accommodations                                  EventSecurity
                                         Emergency Actions
                      PRO                                       Event Access
                                         Medical Actions
                      Yacht                                     Offsite Events




                                                                                                      2
                                                                                         Exhibit B, Page 12
                                                                                                 M USK 000176
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 16 of 58 Page ID #:905




                                                                                   3

                                                                      Exhibit B, Page 13
                                                                              M USK 000177
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 17 of 58 Page ID #:906




                Primary Known Venues



                 _41
                 0   '' ,.....--



                Le
                Palais/March
                                         Villa XXXX
                Panory Venue fa Cannes   nnrcpai kolinence. EP Down
                Flm Festiva Screenino    noon,en it.
                ancl Firn market




                                                                                   4
                                                                      Exhibit B, Page 14
                                                                              M USK 000178
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 18 of 58 Page ID #:907




                Primary Known Venues




                swissport                                                Uare
                Executive                    Hopital Pierre              Maritime
                Aviation                     Nouveau                     Cannes
                Pflmoly FB0 lot sottthem     towtott..6otoott lo Conon   Cameo Wen°.femeeNree,
                France. Located In NiCe at   Wohekore                    ALPE poei clump Ire Costecol
                the Cole D'A2te Airpori




                                                                                                        Exhibit B, Page 15
                                                                                                                MUSK 000179
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 19 of 58 Page ID #:908




                Primary Known Venues                                                        6




                                                                                      'Ss




                                          Astoux et
                La Pizza                  Brun                    Caffe Rom.
                Preferred restaurant in   Preferred restaurant.   Preferred restaurant
                Close proximity to Gare   Seafood                 across from Le Polar.
                rliaritime




                                                                                                             6
                                                                                                Exhibit B, Page 16
                                                                                                        M USK 000180
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 20 of 58 Page ID #:909




                  EP Staging
                  Areas
                  EP vehicles wi be staged
                  at variouslocations
                  through the Cannes film
                  Festival.
                  Primary Points MI be:
                       Gore Maritime
                       Radisson Bk., 1835    •7

                       Via XXXX




                                                                                   7
                                                                      Exhibit B, Page 17
                                                                              M USK 000181
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 21 of 58 Page ID #:910




                Owner Accommodations                       8
                Villa XXXX




                                                                                   8

                                                                      Exhibit B, Page 18
                                                                              M USK 000182
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 22 of 58 Page ID #:911




                EP Accommodation


                                             ROCisson 8k, 1835
                                             • P Hoiet within waking delonce
                                               (700m. 10 minoles) of le
                                                Pc/Ws/Tender Crock.Oviskle
                                                Fesevot Loney
                                              ey   Peyote Portlno on see
                                                   monde secure covered
                                                   On We posstee)
                                              ly   EP Com/none Poe we be Nycoted
                                                   le EP single room.
                                              .
                                              e EP Ado       aToroe for Oriverslo
                                                rwl Inside If
                                              e    WIroless binS / Gym /
                                                   Restouronly /Loonby / Services
                                              I. Core:On One-Way street no




                                                                                                 9
                                                                                    Exhibit B, Page 19
                                                                                            M USK 000183
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 23 of 58 Page ID #:912




                FBO - Swissport Executive                                     10

                Aviation
                                             Swing:ad Executive AvicMon
                                             • Pdvate tenninal FBO
                                             • EP. wfitt Air Crew Badge
                                               IllphOns =cols by coon:
                                               wen Swkipon Agents.
                                              P. &con greet Principals nu       •.
                                             • lic=w /F;:=sca
                                                            :t ncea

                                              P. Oleckatl Luggage con be r ,.•
                                                   "
                                                   4:
                                                    ,c1=cidi=
                                                   FBOTemIncli
                                              P.   Hello option on S.3011141/
                                                   trarsporlcoion and ioghoics
                                                   atoneee we)SW            / Crew




                                                                                                 8/

                                                                                     Exhibit B, Page 20
                                                                                             M USK 000184
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 24 of 58 Page ID #:913




                Yacht - M/Y XXXX


                                             WY XXXX
                                             .
                                             1 Captain:DX(
                                             • LOP.:
                                             • WOP.:xsa
                                             • Draft:xxx
                                              is   Decks: 5
                                              P    HZ:2(fore ond Mt)
                                              P    Tenders: Chase and Protector
                                             • Nursing StolSon: On Board
                                              I ACM!: Vkl Transom,
                                              .
                                                -Stern waterine
                                                hatch




                                                                                              8/

                                                                                  Exhibit B, Page 21
                                                                                          M USK 000185
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 25 of 58 Page ID #:914




                Daily Principal Support

                  •   Ptincsale                                 •   Rinciple 2
                      •    txxx-AtC                                  sr        - AlC/Lead
                      •    %%SS- Advance                             si    )(XXX- Advance


                          P W.receiveled**EitrbhERIAPPinPPIA°9
                          Mower.Yacht Captain watt:Pe
                                                                          S will receive drecHon from Event
                                                                          Manager.Yacht Captain.(*Estate
                                  as to Pdrudale I's                                as to Principle 2
                          :It=movedevents.AIC tub
                          determine support needs and
                                                                          =         moves/events. AC MI
                                                                          detennine support needs and
                          communicate to EP team EP Lead                   communicate to EP team. EP Lead
                          Advance.           I Advance.or                  Advance.Pvtndpte 1 Advance.or
                          both            as needed.                       both MIsup    as needed.
                            • r me I AIC wsr .t.sembs•               is    Pthcte2AICwlIdetennkne
                                  los and supt tt cones:Kiss,              *SPICktS and *Wad contractors
                           t.(re used and us* delegate                     la twined and WI
                           responsibility as needed.                       resparebity one
                           EftwIll attempt to prerachsonce           sr    EP vAll attempt to
                           any known venues andW.                          any known venue
                           coordrateattwis.event accet                     coordinate anturats.
                           security arid inedcal procedures.               securIty and medical procedures




                                                                                                                          8/

                                                                                                              Exhibit B, Page 22
                                                                                                                      M USK 000186
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 26 of 58 Page ID #:915




                Event Staff / Support Staff                                                                 13


                  ir   Cannes rim Festival / Monaco GP              to   Yacht and Estate Stoll
                                                                         • Yacht Captain Cn. ott
                        tr   Event Monooer.
                                                                                   en.Poo
                               • Event support man
                                                                               • Puna.
                               • Event soonon von
                                                                         • Ettore Manager
                               • Evora s•prtan Pan
                                                                               •   MIX** 141.00.20,
                        r.   Even? Manager and EventSupers      ,
                             Staff WI coordinate oCcena                  • Yacht Capt. And Estate Manager
                             creOenticV .       1 ticketing for            WIcooranate Principal
                             events rel      to Cannes Myt                 movementsinreating horn either
                             Festivoi and          o GP.IPtereoll
                             beprianry 00151 0? contact for
                             *NO utXlates an planted and
                             spontaneouseventattendance
                             by the PrincicKis anapaests.
                        .
                        s Event Manager and EventSteVern
                          Stan we coordinate =Celts
                          control. invites. VIP odmetance
                          Into orry Yacht bored parties or
                          events.
                       • P WI coortenote security as
                         needed




                                                                                                                             8/

                                                                                                                 Exhibit B, Page 23
                                                                                                                         M USK 000187
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 27 of 58 Page ID #:916




                Vendor Support

                  •   Jupiter Executive Protection
                  •   Jupiter Lead
                      • EP wil evaluate the role and
                        duties requeed of EP SUPOort
                        vencices and we design
                        dally/tearn respondollties ,on
                        arrival in France.
                      .
                      r EP WI conduct0 pre-mission
                        brief with 01 support vend:tars to
                        include genera Principal EP
                        support.Emergency AcThens.
                        Communication, Advance and
                        Close Protection prixoduree
                        etc.
                      .
                      1 EP we ensure that vendors
                        actions reflect the quality of
                        service required of Executive
                        Protection Agents.




                                                                                   8/

                                                                      Exhibit B, Page 24
                                                                              M USK 000188
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 28 of 58 Page ID #:917




                Communication                                                                                15



                  •   Communication                         •   Radio Communication MI be
                                                                conducted unobtrusively and wl
                       • Flimsy:EP tssued Phone                 focus on Principal Anivais
                      • Secomkry: Niototoks Rode                Departures, Movements,
                                                                Emergency Situations.
                      • tedlenh Loco/Irnone
                                                                 is.   Rock),should be employed
                      si Tracker: Wade Devices                         dscreelty so m to not Indicate that
                                                                       LPI=   10     11Piotective
                  •   EP ssi communicate any external
                      messoges to the           Dl.             • When not ualtarg ratios.
                      Messages irIclude: Principal                 earpieces manacles should
                      Moves. Discussion of PrincOci                roman out of sight / edging.
                      intent, Etc.
                                                                to Devon WI moblalnyadlos in
                  .
                  I   EP wi communicate any internal               veNclesat alleles &slog
                      messages to either     or Team               coverage.
                      Internet. Messagesinclude                 is Plain speech Is lobe used on
                      questions regarding coverage,                nados. No 10 codes0,011w
                      schedule, EP specific KENOS, Of ony          agency specific acronyms/
                      private conversations.                       verdope a possible.
                  •   Traoitt MI be employed lot AIC /
                      Adv Monitoring, and Emergency /
                      Evacuation




                                                                                                                              8/
                                                                                                                  Exhibit B, Page 25
                                                                                                                          M USK 000189
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 29 of 58 Page ID #:918




                Emergency / Medical
                Actions
                  •   Emergency ACtiftee                            Modica Actions

                       •     Mae etety Gov.of Action:
                               • ewe.Lome Caw* Pe00e4.1
                                 Defeetelen    Vetreteeodeent
                                 efletrotno to   Avow te
                                 Pe•ceet
                                                                    •    eft  Omen
                       •     Moe Doody Coone of Mien:                    Melee. hereirtell
                                                                         deem** Male
                               •
                                   Vr
                                    trott
                                     &  .ivrlegrnen                  P   EP    makefee of
                                              igensmIPwe*                efedied Teethe os vetable
                       ft    EP witonocre kr known events one       •    EP / Venice EP   porl /°meowed.
                                                                         p.0400*10 mod sortOtee and nearest
                             VAM:             141
                                               .
                                               ..
                                                =
                                                                                    Location one ere
                             often:tome•          imeleimolele.                     pelOcee tot Emergency/
                                                                                       Whit on cavelog• of
                       ft   EP OIl ensue the Neely Clip.
                            Peectool one Wot40tlWt to
                            :
                            =1     . •born a,itret  egone     ond           we00141400       cre Etterpeelf
                                                                         0144.6004 actiOns token.
                             eectcuole. Achronce/Venelor VS
                             Proved support 0100.6.6                •    EP men petketo e'redocetlecenteet
                                                                         0414*llhe scope olthetol
                       •     AC teel niocorle Ponce:me 10 10011
                             hetalter / neatest Sok Haven. hoted
                             Poore or vetucle mei *Aroma what
                             further ochon to tote.




                                                                                                                          8/

                                                                                                              Exhibit B, Page 26
                                                                                                                      M USK 000190
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 30 of 58 Page ID #:919




                Country Security Brief                                                           17


                                                       •    ro..ro..
                                                 WA;   51."•g:1=1111            5.1
                                                                                 ,1V1-43:4X'S

                  EF.
                                                       ac.1:4=1"...     gussr4-
                                                       Kinti           zatlipl.SrArMALV
                                                       WS: •e.W'.
                                                       =•••••••• ELM   ----5-


                                                                                   -
                  gekrafi g                  ?AMR.                     .144":4.71C.,X=14C4C=
                                                       IMMT71.7          ---S:ti.".44,1SME--'-
                     Ca7i---1             1aFr         ram              =4"--: -=•.:.-.7=c4-14
                   „
                   97:      . 7,1r.=;:s aav
                                          t ew .4
                                                .74




                                                                                                                  8/
                                                                                                      Exhibit B, Page 27
                                                                                                              M USK 000191
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 31 of 58 Page ID #:920




                Emergency Points of                                                                18

                Contact
                US Embassy,US Consulate,Emergency Services




                US Consulate                     US Embassy                          US Consulat
                                                 tp
                                                  oTrftWe
                                                        lialrat Ponce

                             =4    .
                                   1,   r
                                        .
                                        c 1=0       1.00agn               felem,
                O* C   CCI                       InvelMalmarsist.4 nireft Mee ,0^
                                                 Ammolow elan n Rm.seem,.
                PT
                 iTh              01=1:r.;14
                                           2     mming amen woo.         .33 MI AI
                                                 1.2.3242 anslInen000 WM CO   .,.
                                            Sm   Roo NKr.*avbamilinl
                K
                . 5.• I•      ==*".
                ON...nnow.amonau




                                                                                                                    8/
                                                                                                        Exhibit B, Page 28
                                                                                                                M USK 000192
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 32 of 58 Page ID #:921




                Safe Haven - Cannes                                                                   19




                                            Gore
                Radisson Blu                Maritime                    Carlton
                EP Hotel wl be used as      Upper Office level of       The Carlton Hotel Will
                a Sate Haven for            GM can be used as           be used as a Sate
                Principals West of Palais   hasty Sate Haven            Hoven East of Polar,



                Safe Haven - Nice / Monaco
                Hotel Negresco              Cap Ferrol                  -letei de Paris
                37 Promo/Nod a Maas         71 Soulavad thjOdnael de
                                            GaAs OM,Sain1,1sanCca
                                                                        F1oc..a..c...1098000Mcrusco
                06C031,41cs FrOnC•          Fond Rowe
                                                                       .377 100806 3000
                033   93 16 6400            .33 1144 93 76 60 SO




                                                                                                                       8/
                                                                                                           Exhibit B, Page 29
                                                                                                                   M USK 000193
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 33 of 58 Page ID #:922




                Evacuation Planning


                  •   Evacuation                               •   Land Based EvOCualf013
                      •   moss sem Canon al Evoctctia               0    EP will deeming P.lerferft wet
                                                                         seem of lee deader and a.1bsgki
                            • rfaivelaenter                              formulating options kir/ea:union
                            • infuenoiesods                        •     EP inedelerinke It.mast sornable
                                                                         inelhodand locolian of Evacuation
                            • acallnallwialfr
                                                                         Winev•I=Rpite
                                                                                -          a.and to
                            • hewn.ilrieef V"solOkriereek                lea"of PrIncipals
                          n•*so or wwwwww.me Owenen                •     BINA Norm It,.Cameos 1:4.
                          nekenweown
                                                                         lerreaftta foneces. NIell Kam
                            • Der=lim                                    Coeselnation.dee naluie 04th.
                                                                         disaster and =red n•Ocase
                            • Perwan                                          and sel          &mamma*
                                                                         OwltOdasp• tho evacuee= barn
                            .
                            2 Mann
                                                                    Is   EP welcoadinate alelements
                            • Reectan                                    ilWaillea Welder,*an:Wlae the sallad
                                                                         and matfropeclent coisootion al
                            • Ira                                        MINS
                            • tioneertation                        •        =eralPrincipals at ale
                                                                         :I 6
                                                                                    Key point and enure (*401
                      •   Scale of Event Deteinilee level al             al personnel are occounled kir
                          Evacuation
                                                                   •     EP will load cantina/woe ln
                      .   EP Lead we Ise P.         decision             oconsfrerled heetetortatan Pd
                          maker ono"Pd                                   meccas Vern too .11094.=Ks.Of
                          Evacksplace                                    will ones Woe.S&y and health 04 01
                                                                         personnel           and 405dove=
                      .    ,-,• c wan willIne the PlWrlan,               pkInt for pod•Evocuoten
                           •   -,maw on me Yacht Wend
                                                                   0400,19000W 0.
                                                                                .•




                                                                                                                            8/

                                                                                                                Exhibit B, Page 30
                                                                                                                        M USK 000194
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 34 of 58 Page ID #:923




                                     Jupiter Executive Protection
                                         Capability Statement


                                           Client: Jim Brickhouse
                                           Date: 21st August 2018


      Report Title               Prepared for Jim Brickhouse — Excession LLC
     Client                      Excession LLC

     Report No:                  Jupiter/Excession/2018

     Status and Version          Final

      Date of Release            21't August 2018
     Introduction                This capability statement has been produced to provide information in
                                 respect of Jupiter's risk management capabilities and global resources.

                                 J upiter is a specialist risk management consultancy. Jupiter's expert
                                 team of security specialist have backgrounds with the UK Special Forces,
                                 UK Police Special Branch Counter Terrorist Unit and Royal/Diplomatic
                                 protection.




     J upiter — Excession LLC 2018




                                                                                                 Exhibit B, Page 31
                                                                                                            MUSK 000195
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 35 of 58 Page ID #:924




                                With a global resource network established of over twenty years Jupiter
                                is a leading international specialist providing first class executive
                                protection, risk consultancy and private investigation services with an
                                u nrivalled reputation in close protection and asset security. We help
                                clients in understanding and assessing risks that threaten their
                                operational capability and continuity in today's unpredictable
                                environment. We further help clients manage and mitigate personal risks
                                by training personnel and conducting risk assessments.

                                Our wide-ranging services are discreet, and our training programmes are
                                bespoke in order to meet the specific requirements and needs of our
                                clients. We provide our clients with best-in-class professional services;
                                our experienced and highly qualified consultants have a wealth of
                                knowledge gained over many years in criminal investigation and the close
                                protection sector, which ensures that our clients always receive a current,
                                competent and up to date service.

                                J upiter has world-class capability across the field of close protection,
                                private investigation, transportation, event logistics and concierge.
     Jupiter's
     Capabilities               We can co-ordinate; manage projects and consult in the following
                                areas;
                                VIP protection, electronic counters measure sweeping, worldwide
                                personnel background checks, residential security, narcotics firearms
                                and explosives dog search teams, provision of limousines and police
                                trained drivers, close protection and personal safety training

                                Transportation and Logistics planning

                                Public affairs & lobbying, Strategic Communications, Reputational
                                Management, Events Industry Contacts

                                Household and Property

                                Relocation, Purchasing and selling negotiations, Home design, Domestic
                                staff appointments including PAs, Chefs, Child care, Pet Care, Security
                                and technology, School admissions, Personnel Security

                                Travel and Leisure

                                Personalised itineraries, Celebrity hideaways, Exotic locations; Selected
                                villas, Chalets, Private islands, Exclusive private Properties, Yacht
                                chartering and acquisitions, Private jets, Helicopters

                                Global Locations
                                J upiter is administrated & managed from London. It has offices and full-
                                time operational staff in Qatar & the Isle of Man. Jupiter's affiliated
                                companies are:


                                J upiter's Affiliate Companies
                                Berkeley Private Office — Provision of house managers & residential
                                security teams for in London & France. Provision of executive cars &
                                d rivers.

     Jupiter — Excession LLC 2018




                                                                                                   Exhibit B, Page 32
                                                                                                              MUSK 000196
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 36 of 58 Page ID #:925




                                Yachtmasters UK — Established in 2009 sales and charters of
                                superyachts specialising in the 40m + yacht market.
                                www.yachtmasters.com

                                AI!mode Limited UK — Maritime security company specialising in
                                global armed superyacht security teams based in the Isle of Man.
                                www.allmode.org

                                J upiter Military & Tactical Systems Qatar— Provision of x10 fulltime
                                helicopter instructors to the Qatar Air Force. Provision of x6 full time
                                Special Forces Instructors within the Qatar Amiri Guard Special Forces.
     Jupiter Close
                                J upiter has the ability to call on the expertise of X law enforcement
     Protection                 specialists with a wide range of skills in crime prevention, counter terrorist
     Management                 protection, specialist search teams, technical surveillance and
                                monitoring, covert intelligence gathering and analysis. All of our
                                employees are of the highest integrity with impeccable backgrounds and
                                have been vetted to the top levels in government clearance.

                                J upiter Management

                                David A— Close Protection Manager
                                David is an accomplished senior manager whose diverse career
                                spanning over 30 years in the United Kingdom Police Force has provided
                                him with skills necessary to lead business critical operations and projects
                                within a range of international environments. Operates at the equivalent
                                of senior manager level, driving operational excellence on both a
                                strategic and tactical level and has managed cross-functional,
                                m ultinational teams across Europe and the Far East. David is highly
                                motivated, professionally qualified close protection officer and security
                                consultant who has worked in the UK and overseas, in Crime
                                I nvestigation, Counter Terrorism, and Close Protection for the British
                                Royal Family, Prince Albert of Monaco, President Hamid Karzi, UK Prime
                                Ministers, Government Ministers, Ambassadors, Military Personnel and
                                Protected Witnesses.

                                Stuart L— Close Protection Manager
                                Stuart is loyal and widely experienced team leader with more than 30
                                years police service and over 22 years management experience. Very
                                confident, energetic and self- motivated. He is an excellent communicator
                                with proven organisational and interpersonal skills, able to work
                                effectively alone or as part of a team. From 2010 to 2013 Stuart served
                                as a Detective Sergeant in the Metropolitan Police Service SO1
                                Specialist Protection team. Stuart was the operational supervisor and
                                team leader responsible for planning and managing ministerial protection
                                operations within the UK and also to high risk/low infrastructure countries
                                including Afghanistan, Pakistan, Nigeria, East Timor and South Sudan.




     Jupiter — Excession LLC 2018




                                                                                                      Exhibit B, Page 33
                                                                                                                 MUSK 000197
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 37 of 58 Page ID #:926




                                                                      Exhibit B, Page 34
                                                                              MUSK 000198
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 38 of 58 Page ID #:927




                         EXHIBIT C
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 39 of 58 Page ID #:928




     From: Jupiter Private
     Sent: Fri 8/17/2018 10:10 AM(GMT-07:00)
     To:     "James Brickhouse" lbrickhouse11@gmail.com>
     Cc:
     Bcc:
     Subject: Project Rowena


      Jim, we are progressing. Early feedback on the target is there is indeed an unpleasant undertone
      to some of his lifestyle choices.

      My lead investigator is meeting with a contact within the Chiang Rai police tomorrow
     (Saturday) evening local time to have an off he record beer.


     Early conversations would indicate that he feels that any questions they may have had
     prior or post cave recovery would be suppressed as the Thai local and federal
     government are using the success to boost tourism and divert Thailand away from its
     historical sex tourist industry.

     I will have more feedback and timelines for you over the weekend. There is no question that the
     target 'associates' locally with Europeans who enjoy 'Thai comforts' that are not acceptable in a
     developed society.

     Evidence ofthis would not be difficult to obtain.

     Kings regards,
     James
     CEO - Qatar & UAE
     Jupiter Military & Tactical Systems
     893,Doha Expy, Doha, Qatar
     +44(0)7917 401601
     infoAjupiter-private.com
     vvww.jupiter-private.com
      0••••••
       =I=


     This email and any files transmitted with it are confidential and intended solely for
     the use of the individual or entity to whom they are addressed. If you have received
     this email in error please notify the system manager. This message contains confidential
     information and is intended only for the individual named. If you are not the named
     addressee you should not disseminate, distribute or copy this e-mail. Please notify the
     sender immediately by e-mail if you have received this e-mail by mistake and delete this
     e-mail from your system. If you are not the intended recipient you are notified that
     disclosing, copying, distributing or taking any action in reliance on the contents of this
     information is strictly prohibited.




                                                                                                  Exhibit C, Page 35
                                                                                                          MUSK 000217
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 40 of 58 Page ID #:929




     On 16 Aug 2018, at 22:23, James Brickhouse <jbrickhousell@gmail.com> wrote:

      Received, thank you. We just missed the cut-offfor today, but will send it first thing tomorrow
      morning.

      On Thu, Aug 16, 2018 at 12:17 PM,Jupiter Military & Tactical Systems <infogupiter-
      private.com> wrote:
       Jim,
       Attached is the Invoice for Project Rowena which is our working title for the investigation.

       Please let me know when payment has been made and I will call you tomorrow evening GMT
       to update you with further progress and allow provide you with some milestones and timings.

       Any questions my phone is always with me 24/7

       Rgds, James




       Regards,

       James
       CEO - Qatar & UAE
       Jupiter Military & Tactical Systems
       Al Saad — Area 38
       Street No. 893
       Building No.7
       P.O. Box 22509
       Doha, State of Qatar
       +44(0)7917 401601
       infogupiter-private.com
       www.iupiter-private.com




       This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity
       to whom they are addressed. If you have received this email in error please notify the system manager.
       This message contains confidential information and is intended only for the individual named. If you are not the
       named addressee you should not disseminate, distribute or copy this e-mail Please notify the sender immediately
       by e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not
       the intended recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the
       contents of this information is strictly prohibited.




                                                                                                                         Exhibit C, Page 36
                                                                                                                                   MUSK 000218
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 41 of 58 Page ID #:930




        On 16 Aug 2018, at 01:33, James Brickhouse <jbrickhousell@gmail.com> wrote:

        Thanks, James. We've signed and attached the NDA.

        We'd like to be able to do this for $20,000 dollars. Does that work for you?

        Thank you,

        Jim



        On Wed, Aug 15, 2018 at 12:05 PM,Jupiter Military & Tactical Systems <info@jupiter-
        private.com> wrote:
         Jim,
         Attached is the NDA which should be from you to me if I am the contractor if that makes sense.

         Investigations as I'm sure you will know can be time consuming and are event driven. I think I have a
         clear remit of what specifically you are looking for and the starling point would be in the UK and in
         Thailand.

         The UK end it quite straight forward but if there are any skeletons in the cupboard they are more
         likely to be in Thailand which is where I will centre the investigation.

         Typically I have always worked on a retainer with these types projects and I would prove this at two
         men for ten days at £900 GBP per day.

         That would be £18,000 for a full background investigation which would look at lifestyle choices for the
         target known associations, discreet enquiries in the target's place of work and relaxation.

        The target is unlikely to have a history of offending in the UK as this would already have come to the
        surface but I think like others that his motivations for residing in Thailand may unearth
        some unsavoury practises and relationships.

         I can provide professional references if requested.

         My career in short is 11 years in the UKSF and 2 years with the UK Security Services.

         Over the past 15 years I spent 10 yrs working for Vulcan Inc (Paul Allen) running his maritime and
         European EP and for George Soros.

         Please call if you have any questions at any time.




         Kind regards

         James
         CEO - Qatar & UAE
         Jupiter Military & Tactical Systems
         Al Saad — Area 38




                                                                                                          Exhibit C, Page 37
                                                                                                                   MUSK 000219
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 42 of 58 Page ID #:931




        Street No. 893
        Building No. 7
        P.O. Box 22509
        Doha, State of Qatar
        +44(0)7917 401601
        info@iuoiter-orivate.com
        www.iuoiter-orivate.com




        This email and any files transmitted with it are confidential and intended solely for the use of the individual or
        entity to whom they are addressed. If you have received this email in error please notify the system manager.
        This message contains confidential information and is intended only for the individual named. If you are not the
        named addressee you should not disseminate, distribute or copy this e-mail. Please notify the
        sender immediately by e-mail if you have received this e-mail by mistake and delete this e-mail from
        your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking
        any action in reliance on the contents of this information is strictly prohibited.




         On 15 Aug 2018, at 18:40, James Brickhouse <jbrickhousell@gmail.com> wrote:

         EXCESSION,LLC

         On Wed, Aug 15, 2018 at 10:23 AM,Jupiter Private <info@jupiter-private.com> wrote:
          Jim, can you send me the corporation name and contact info for the NDA.

          Regards,
          James
          CEO -Qatar & UAE
          Jupiter Military & Tactical Systems
          893, Doha Expy, Doha, Qatar
          +44(0)7917 401601
          info@jupiter-private.com
          www.jupiter-private.com
          <image002.jpg>
          This email and any files transmitted with it are confidential and intended solely for
          the use of the individual or entity to whom they are addressed. If you have received
          this email in error please notify the system manager. This message
          contains confidential information and is intended only for the individual named. If
          you are not the named addressee you should not disseminate, distribute or copy this
          e-mail. Please notify the sender immediately by e-mail if you have received this e-
          mail by mistake and delete this e-mail from your system. If you are not the
          intended recipient you are notified that disclosing, copying, distributing or taking
          any action in reliance on the contents ofthis information is strictly prohibited.




                                                                                                                       Exhibit C, Page 38
                                                                                                                               MUSK 000220
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 43 of 58 Page ID #:932




          On 15 Aug 2018, at 18:18, James Brickhouse <jbrickhousel 1(4mai1.com> wrote:

           James,

           As discussed, please forward the NDA asap, as well as a cost estimate on what work like
           this might entail.

           Thank you,

           Jim

           Please call my cell anytime:




        <One Way Non-Disclosure Agreement For Contractor.pdf




                                                                                              Exhibit C, Page 39
                                                                                                      MUSK 000221
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 44 of 58 Page ID #:933




                         EXHIBIT D
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 45 of 58 Page ID #:934




     From: Jupiter Military & Tactical Systems
     Sent: Mon 8/27/2018 9:47 AM(GMT-07:00)
     To:     "Jim Brickhouse" <jbrickhouse11@gmail.com>
     Cc:
     Bcc:
     Subject: Project Rowena Upate


      Jim,
             Further information will be forthcoming as the team continues with the tasking:

             GREEN what we know as fact.
             ORANG II what we are in the process of verifying
             RED - hearsay or unproven and not based on any facts

         •   When did he move to Thailand? 2011? The target moved permanently to Thailand in the 2010.
             Prior to this the target had been spend periods of upto six months at a time living and travelling
             in different parts of the country.
         •   How long prior to that had he been visiting? Does he have a history of visits? The target has
             been traveling on and off to Thailand for cave exploration since the late 1980's.
         •   Why that town/village? This village(Huai Khrai) is where the targets wife (extended family) is
             from and where she grew up. She is now the VP Executive of the SAO - Subdistrict
             Administration Organisation in Huai Khrai,Chiangrai Province
         •   When did he divorce his wife in the UK? This information is not yet available to me.
         •   Did his resignation from Quaternion House LTD coincide with his move to Thailand? Or had he
             moved prior to that? Mr Unsworth moved permanently to reside in Thailand in 2009.
             His Quarternion career as a mortgage broker was on a part time basis. He had moved to
             Thailand before his resignation and would have resigned at the end of the Tax year in March
             2011 to benefit from the tax benefits.
         •   Is he independently wealthy? Does he make money from his coffee shop? The target is
             not independently wealthy. He has not pension savings scheme and only has one property in the
             UK which is mortgage free. This property is rented out for approximately L800-£850 PCM.The
             asset(                                                                                   )is valued
             at 050,000 GBP but has a low rental income. The target does not have large amounts of
             disposable income.
         •   Do you have more details regarding his coffee shop/hobby? The target does not own a coffee shop
             but does have a keen interest in local Thai Coffee producer and often makes visit to
             these plantations to purchase coffee beans to roast himself. We regard this as a hobby.
         •   Have you spoken to his main competitor to see what information they may have? ??? No - we don't
             regard the target as having a main competitor
         •   What are his living conditions in Thailand? His living conditions are basic compared to the
             developed world but would be considered an above standard in this part of Northern Thailand.
             He has running clean water,sanitation, wifi and satellite TV.
         •   When did he marry his wife in Thailand? 2011? We are in the process of verifying this
             ill
         •   When did he meet his wife in Thailand? Target met his wife in 2008 in her role as Vice Presient of
             the local commune.She is a colloquial English speaker. She was introduced to the target by
             a mutual English friend. After the initial introduction the target approached his now wife to
             enquire to her for permission to map & explore local cave networks.
         •   How did he meet her? See above
         •   What was her age when they met? The target is 63 years old. His wife we believe is 30 which would
             have put her at 18/19 when they first met. The target would have been 52 yrs old at the time.




                                                                                                          Exhibit D, Page 40
                                                                                                                   MUSK 000222
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 46 of 58 Page ID #:935




              This is NOT verified yet but will be ASAP. His behaviour is at best described as a "Manther' -
              UK slang for opposite of Cougar.
         •    Was she the 10th teenage girl he met before he decided to settle? We are collecting evidence from
              local X Pats who have known the target for the past decade to establish targets 'hunting
              patterns'




      Kind regards,
      James

     CEO - Qatar & UAE
     Jupiter Military & Tactical Systems
     Al Saad — Area 38
     Street No. 893, Building No. 7
     P.O. Box 22509 Doha
     State of Qatar
     +44(0)7917 401601
     info lupiter-orivate.com
     www.lupiter-private.com

     Jupiter Executive Protection
     43 Berkeley Square
     Mayfair, London
     W1J 5FJ
     +44(0)7917 401601




     This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity
     to whom they are addressed. If you have received this email in error please notify the system manager.
     This message contains confidential information and is intended only for the individual named. If you are not the
     named addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by
     e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended
     recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the contents of this
     information is strictly prohibited.




      On 27 Aug 2018, at 00:38, James Brickhouse <jbrickhousell@gmail.com> wrote:

      Hi James - Clearly we'd like the information now. There is some urgency to this situation. We
      believe there are planned attacks in the media and/or a lawsuit that are imminent. With that




                                                                                                                        Exhibit D, Page 41
                                                                                                                                  MUSK 000223
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 47 of 58 Page ID #:936




      said, we aren't looking to frame anyone. Ifthere is definitively no smoking gun,then let's get
      the information necessary to make that determination and it is what it is. But ifthere is
      something more, we need information asap. Some ofthe specific questions that would be good
      to answer are:

         •   When did he move to Thailand? 2011?
         •   How long prior to that had he been visiting? Does he have a history of visits?
         •   Why that town/village?
         •   When did he divorce his wife in the UK?
         •   Did his resignation from Quaternion House LTD coincide with his move to Thailand? Or
              had he moved prior to that?
         •   Is he independently wealthy? Does he make money from his coffee shop?
         •   Do you have more details regarding his coffee shop/hobby?
         •   Have you spoken to his main competitor to see what information they may have?
         •   What are his living conditions in Thailand?
         •   When did he marry his wife in Thailand? 2011?
         •   When did he meet his wife in Thailand?
         •   How did he meet her?
         •   What was her age when they met?
         •   Was she the 10th teenage girl he met before he decided to settle?

      If you are able to carefidly do a 'press' interview with him or her - or both, then I say let's use
      any and all creative methods possible. But maybe better separate so he doesn't influence her
      willingness to be forthcoming. I'm told there may have been some journalists who have
      attempted to pull his criminal records in Thailand. I'm guessing that any such effort has only
      served to alert his wife and possibly motivate him to alter his behaviors for a time while the
      spotlight is on him.

      Ifemploying additional asset is possible, in the interest oftime, we will support this - even if it
      mean an additional expense. Are there other assets or an additional group we should consider
      including in this effort? We need a definitive determination one way or another as soon as
      humanly possible.

      On Sun, Aug 26, 2018 at 11:07 AM Jupiter Private <info@jupiter-private.com> wrote:
       Jim, what are the timings for the project?

       How much time do we have?
       On the phone is you need to call.
       regards,
       James

       CEO - Qatar & UAE
       Jupiter Military & Tactical Systems
       Al Saad — Area 38
       Street No. 893, Building No. 7
       P.O. Box 22509 Doha




                                                                                                      Exhibit D, Page 42
                                                                                                              MUSK 000224
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 48 of 58 Page ID #:937




       State ofQatar
       +44(01 7917 401601
       info@jupiter-private.com
       www.jupiter.private.com


       Jupiter Executive Protection
       43 Berkeley Square
       Mayfair, London
       W1J 5FJ

       +44(0)7917 401601




       This email and any files transmitted with it are confidential and intended solely for the use of
       the individual or entity to whom they are addressed. If you have received this email in error
       please notify the system manager. This message contains confidential information and is
       intended only for the individual named. If you are not the named addressee you should not
       disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail
       if you have received this e-mail by mistake and delete this e-mail from your system. If you are
       not the intended recipient you are notified that disclosing, copying, distributing or taking any
       action in reliance on the contents ofthis information is strictly prohibited.




                                                                                                  Exhibit D, Page 43
                                                                                                          MUSK 000225
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 49 of 58 Page ID #:938




                         EXHIBIT E
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 50 of 58 Page ID #:939




      From:          Jupiter Military & Tactical Systems
      Sent:          Thu 8/3012018 11 :04 AM (GMT-07:00)
      To:            "Jim Brickhouse" <jbrickhouse11@gmail.com>
      Cc:
      Bee:
      Subject:       Rowena Report
      Attachments:   Project Rowena00001 .pdf; image00200002.jpg


      Jim,
              Attached a preliminary report of where we are and follow up actions.

      I will write a seperate report on the media push.

      I would like to send this from an encrypted address.




                                                                                     Exhibit E, Page 44
                                                                                             MUSK 000439
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 51 of 58 Page ID #:940



                                   CLOSE HOLD




                               Project ROWENA
                              AUGUST 30th 2018




                                   CLOSE HOLD


                                                                      Exhibit E, Page 45
                                                                            MUSK 000440
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 52 of 58 Page ID #:941



                                                   CLOSE HO LD

      Subjects Full Name                                Vernon Harry UNSWORTH

      Date of Birth

      Address in Thailand
                                                        Thailand - VERIFIED




      Address in United Kingdom




                                                        VERIFIED



      Criminal Record Search                            No civil or criminal charges have been recorded within the
                                                        United Kingdom or Thailand
      Sex Offender Register                             No Sex Offenders registrations recorded within the EU
                                                        EU Offender Search includes current and historical sex offender

                                                        registration records from all EU member states this also

                                                        includes List 99 and the Interpol register.
                                                        Please note that the type of crimes that require registration
                                                        vary by EU member state therefore not all individuals convicted
                                                        of a sex crime in one EU member state may be included in
                                                        another EU member state's registry.
      Credit Check - Limited information was recorded   No adverse records or outstanding judgements recorded at
                                                        the UK address provided above. No indication of financial
      at the address listed above.
                                                        stress.


      Current location                                  Arrived back in the UK from Thailand on 29th August and is
                                                        currently living with his Mother Vera Unsworth in Braintree,
                                                        Essex. Approx. 55 m iles from London.


      Income                                            Mr Unsworth is renting his house out in St. Albans for £875.00
                                                        GBP per calendar month. He lives rent free in Thailand as the
                                                        home he shares w ith his w ife is owned by his mother in-law.




                                                   CLOSE HOLD



                                                                                                             Exhibit E, Page 46
                                                                                                                       MUSK_000441
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 53 of 58 Page ID #:942



                                   CLOSE HOLD

                                      Mr Unsworth also works part-time in his mother in laws shop.




      Background                      Mr Unsworth was educated Verulam School which is a state
                                      secondary school for boys with an academy status in St
                                      Albans, Hertfordshire. He spent his career in unregulated
                                      financial sales, most recently as a self-employed mortgage
                                      broker which he gave up in 2009 when the UK mortgage
                                      market became fully regulated.

                                      He was a competitive motor cycle bike racer competing in two
                                      Ilse of Man TT's races in 1983 & 84'.

                                      He has been a frequent visitor to Thailand since the 1980's.
                                      Prior to meeting his current wife we believe that Mr Unsworth
                                      was living in the Pattaya Beach which is a well-known tourist
                                      destination. Pattaya Beach is synonymous with prostitution
                                      and scam artists. We are in the process of verifying this
                                      information which was mentioned to the lead investigator by
                                      Mr Unsworth mother-in-law.

                                      Mr Unsworth has been described to our investigation team by
                                      other UK volunteers attached to the Cave Rescue team as a
                                      'Manther' slang for an older man with a taste for younger
                                      women.

                                      It's a reasonable assumption in life that if you come across a
                                      mature man in a relationship with an obviously much younger
                                      women that this in itself is out of the ordinary behaviour.

      Thailand                        Mr Unsworth spends on average ten months a year in
                                      Thailand mai ntaining a relatively low profile in his community.
                                      He was described to our investigators as friendly but quiet. He
                                      spends most of his day to day time working as an assistant in
                                      his mother-in-law's road side shop.

                                      Mr Unsworth drives a Japanese 4X4 vehicle with a value of
                                      $1000 USD.

                                      Mr Unsworth moved permanently to Thailand in the 2010.
                                      Prior to this he had been spending periods of up to six months
                                      at a time living and travelling in different parts of Thailand &
                                      travelling in South East Asia.

                                      His living conditions are basic compared to the developed
                                      world but would be considered an above standard in this part
                                      of Northern Thailand. He has running clean water, sanitation,
                                      Wi-Fi and satellite TV.



                                   CLOSE HOLD


                                                                                           Exhibit E, Page 47
                                                                                                     MUSK_000442
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 54 of 58 Page ID #:943



                                   CLOSE HOLD



                                      Mr Unsworth met his w ife in 2008 in her role as a secretary to
                                      the Chief Executive of the local commune. She is a colloquial
                                      English speaker. Mr Unsworth wife was introduced to him by
                                      a mutual English friend .

                                      After the initial introduction the Mr Unsworth then
                                      approached his now wife to enquire w ith her in seeking
                                      permission to map & explore local cave networks.

                                      Mr Unsworth is 63 years old. His wife we believe is 30, (we
                                      will confirm this in the next 48hrs) which would have put her
                                      at 18/19 when they first met. The target would have been 52
                                      yrs old at the time.

                                      If this is the case that Mr Unsworth choose to live in Pattaya
                                      Beach before moving to Northern Thailand, then it would be a
                                      strong indicator as to his lifestyle interests. If we can establish
                                      that Mr Unsworth was a regular visitor to this part of Thai land
                                      which is not known for its extensive cave networks then this is
                                      something that may support the assumption that he is a
                                      "Sexpat"

                                      The sexpat whore-mongers his way through the go-go bars of
                                      Thailand. His only other friends are his sexpat peers. Peek-
                                      density occurs in and around Pattaya -Thailand's sin city.

                                      Interestingly our investigators in Thailand who have shared a
                                      beer with some of the UK & Dutch divers who also
                                      volunteered stated that Mr Unsworth was not a popular man
                                      or particularly liked man in the Cave Rescue Team. When
                                      pushed as to why, they simply replied " Creepy"



      Next Steps                      THAILAND
                                      The Thai investigation team will follow existing lines of
                                      enquiry specifically looking at the following questions:

                                      Can we confirm that Mr Unsworth was a frequent visitor to
                                      Pattaya -This can be established by checking old visa
                                      applications that he would have made on entering Thailand.
                                      Mr Unsworth would have had to have a registered address,
                                      hotel or apartment. If he stayed with a friend, then who? Is
                                      that friend a known Sexpat? We are running these lines of
                                      enquires.

                                      We are running an interview with his wife tomorrow and will
                                      be able to ask more searching questions about the
                                      relationship and specifically looki ng at her age when they met
                                      and how he courted her.

                                      Vernon Unsworth is an unpopular loner which makes the
                                      investigation more difficult as we are always looking for
                                      friends to lead us i nto certain conversation topics.

                                      UK
                                      Mr Unsworth is a member of Verulam Golf Club
                                      www.verulamgolf.co.uk and he will be playing Golf there in
                                      the coming weeks. The investigation team will be looking to
                                      integrate itself w ith him either as part of a playing four ball or


                                   CLOSE HOLD


                                                                                             Exhibit E, Page 48
                                                                                                        MUSK_ 000443
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 55 of 58 Page ID #:944



                                   CLOSE HOLD

                                      in the clubhouse bar. This will be to establish how far along
                                      the legal route he has gone and what the strategy is. The Golf
                                      Club are planning to host an evening d inner in his honour.

                                      * Unless instructed, we are not running mobile and foot
                                      surveillance on Mr Unsworth during his visit in the UK.




       Subjects Full Name              Voranun Radravipakkun (Nickname - Tik) wife on Vernon

                                       Unsworth.

       Date of Birth                   To Be Verified

       Address in Thailand
                                       Thailand - VERIFIED




       Current location                Currently in Chiang Rai returning to Huai Krai (home village)
                                       31" September.



       Income                          Tik is employed as a Secretary for the Chief Executive of the

                                       SAO at Huai Krai SOA, Maesai, Chiang Rai (Subdistrict

                                       Administration Organization) working address is 95 m .4

                                       Baan Hong Hae, Huai Krai, Maesai, Chiang rai, 572200.

                                       Phone number;

                                       Her personal phone number cell is




       Background                      Tik was born and raised in Chaing Rai and lives with Mr
                                       Unsworth in a house belonging to her mother.




                                   CLOSE HOLD


                                                                                          Exhibit E, Page 49
                                                                                                       MUSK_000444
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 56 of 58 Page ID #:945



                                   CLOSE HOLD

       Thailand                        Tik is spoken about as someone who is popular in her village
                                       and well known as she is the only good English speaker in
                                       the commune of 12 villages.


       Next Steps                      THAILAND
                                       The focus of the investigation with Tik is in establishing what
                                       age she was when she met with Mr Unsworth. This
                                       information should be confirmed by the Thai investigation
                                       team within the next 48hrs.




                                   CLOSE HOLD


                                                                                          Exhibit E, Page 50
                                                                                                     MUSK_000445
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 57 of 58 Page ID #:946



                                   CLOSE HOLD




                                   CLOSE HOLD


                                                                      Exhibit E, Page 51
                                                                            MUSK_ 000446
Case 2:18-cv-08048-SVW-JC Document 65 Filed 09/16/19 Page 58 of 58 Page ID #:947




                                                                      Exhibit E, Page 52

                                                                          MUSK_000447
